DETAILED ACTION
Claim Interpretation
Claims 9-15, drawn to a computer program product comprising a computer readable storage medium, have been analyzed under 35 USC § 101. Paragraph 45 of specifications disclose “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. Therefore, claims 9-15 are interpreted as not to be construed as being transitory signals per se.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 9 and 16, the prior art of record, alone or in combination, fails to teach at least “selecting one or more predefined syntactic structure templates corresponding to said derived syntactic structure, wherein each of the predefined syntactic structure templates define different combinations of semantic primes and semantic features corresponding to said semantic primes for said derived syntactic structure; detecting semantic information in said fragment of text, wherein the semantic information comprises (i) at least one of the semantic primes and (ii) one or more of the corresponding semantic features, wherein said detecting comprises providing said fragment of text as input to at least one trained neural network comprising an attention layer; identifying one of the selected predefined syntactic structure templates that matches the derived syntactic structure and the detected semantic information in said fragment of text”. Furthermore, the amendments overcome the previous rejection under 35 U.S.C. 101 because the claims 
At best, Cheng et al (US 20140328570) teaches in ¶54-56 the system 100 maps the visual, audio, and/or textual features 220, 222, 224 to semantic concepts (using e.g., the concept model 136 and/or the mapping 140) at block 318. The system 320 merges the features 220, 222, 224 and semantic concepts at block 320 (using, e.g., the mapping 140) to formulate a semantic description of the event that the system 100 has determined is evidenced by the detected features.
At best, Mojsilovic et al (US 20030195883) teaches in ¶6 “techniques that allow a system to learn associations between semantic concepts and primitive features from user feedback”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN KY/Primary Examiner, Art Unit 2669